DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10904687 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. Mainly, the claims of the pending application are broader than the corresponding claims of the patent, as further described below. As such, they are rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761.
Independent claims 1 and 11 recite systems for obtaining speaker arrangement data and acoustic properties, and generating an audio heatmap corresponding to a coordinated sound emission profile of the speakers as recited in claims 1 and 11 of the patent, but do not recite additional limitations such as analyzing the heatmap to determine specific audio signals, providing specific audio signals to a set of speakers to render an audio object, or providing a report of the heatmap, as recited in claims 1 and 11 of the patent. The additional limitations recited in dependent claims 2-4 and 12-14 of the present application are similar to those of dependent claims 5-10 and 15-20 of the present application parallel those of dependent claims 5-10 and 15-20 of the patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the specific audio signals” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the speaker set” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “an audio heatmap” in line 4 of the claim. It is unclear if this limitation is meant to refer to the audio heatmap recited in parent claim 1, or if it is meant to refer to a different audio heatmap. For the purposes of prior art rejection, the limitation has been interpreted as referring to the audio heatmap recited in claim 1.

Claim 4 recites the limitation “a coordinated audio emission profile” in lines 3-4 of the claim. It is unclear if this limitation is meant to refer to the coordinated audio emission profile recited in parent claim 1, or if it is meant to refer to a different coordinated audio emission profile. For the purposes of prior art rejection, the limitation has been interpreted as referring to the same coordinated audio emission profile.

Claim 8 recites the limitation “the speaker set” in lines 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the audio signal” in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the at least one specific audio signal” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the speaker set” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the audio object” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 11
Claims 12-20 are dependent on claim 11 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.

Claim 12 recites the limitation “the specific audio signals” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the speaker set” in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “an audio heatmap” in line 6 of the claim. It is unclear if this limitation is meant to refer to the audio heatmap recited in parent claim 11, or if it is meant to refer to a different audio heatmap. For the purposes of prior art rejection, the limitation has been interpreted as referring to the audio heatmap recited in claim 11.

Claim 14 recites the limitation “a coordinated audio emission profile” in lines 4-5 of the claim. It is unclear if this limitation is meant to refer to the coordinated audio emission profile recited in parent claim 11, or if it is meant to refer to a different coordinated audio emission profile. For the purposes of prior art rejection, the limitation has been interpreted as referring to the same coordinated audio emission profile.

Claim 18 recites the limitation “the speaker set” in lines 5-6 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation “the audio signal” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the at least one specific audio signal” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the speaker set” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the audio object” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
27.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

28.	Claim(s) 1, 4-5, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2014/0163982 A1 to Daborn et al. (“Daborn”).
As to claim 1, Daborn discloses a computer system comprising: one or more processors; and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations (see pg. 3, ¶ 0027 - ¶ 0028), the operations comprising: obtaining speaker arrangement data defining a speaker arrangement of a plurality of speakers in an environment, wherein the speaker arrangement data includes location and orientation data for each speaker (spatial direction information of speakers, see pg. 2, ¶ 0010; pg. 3, ¶ 0022, ¶ 0026); obtaining speaker acoustic 
As to claim 4, Daborn further discloses wherein the operations comprise: providing a report having the audio heatmap for the plurality of speakers in the speaker arrangement in the environment, wherein the audio heatmap defines a coordinated audio emission profile for the plurality of speakers (see figure 3; pg. 2, ¶ 0018; pg. 3, ¶ 0024 - ¶ 0025).  
As to claim 5, Daborn further discloses wherein the operations comprise identifying at least one of: at least one region of low sound density in a relative sound density gradient; or at least one region of high sound density in a relative sound density gradient (see figure 3; pg. 3, ¶ 0024 - ¶ 0025). 
As to claim 11, Daborn discloses one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations (see pg. 3, ¶ 0027 - ¶ 0028), the operations comprising: obtaining speaker arrangement data defining a speaker arrangement of a plurality of speakers in an environment, wherein the speaker arrangement data includes location and orientation data for each speaker (spatial direction information of speakers, see pg. 2, ¶ 0010; pg. 3, ¶ 0022, ¶ 0026); obtaining speaker acoustic properties of each speaker in the speaker arrangement; determining an audio emission profile for each speaker based on the speaker acoustic properties and orientation; determining a coordinated sound emission profile for at least the plurality of speakers; and 
As to claim 14, Daborn further discloses wherein the operations comprise: providing a report having the audio heatmap for the plurality of speakers in the speaker arrangement on the environment, wherein the audio heatmap defines a coordinated audio emission profile for the plurality of speakers (see figure 3; pg. 2, ¶ 0018; pg. 3, ¶ 0024 - ¶ 0025). 
As to claim 15, Daborn further discloses wherein the operations comprise identifying at least one of: at least one region of low sound density in a relative sound density gradient; or at least one region of high sound density in a relative sound density gradient (see figure 3; pg. 3, ¶ 0024 - ¶ 0025).

29.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

30.	Claim(s) 1-3, 5-6, 10-13, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Pub No 2020/0404446 A1 to Filos et al. (“Filos”).
As to claim 1, Filos discloses a computer system comprising: one or more processors; and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations (see pg. 1, ¶ 0010; pg. 2, ¶ 0026), the operations comprising: obtaining speaker arrangement data 
As to claim 2, Filos further discloses wherein the operations comprise: analyzing the audio heatmap based on input audio data in view of the speaker arrangement in the environment to determine the specific audio signals for each speaker in the speaker set to render an audio object in a defined audio object location (see pg. 4, ¶ 0045; pg. 5, ¶ 0052 - ¶ 0054; pg. 6, ¶ 0059, ¶ 0065; pg. 7, ¶ 0071 - ¶ 0072; pg. 8, ¶ 0076 - ¶ 0078).  
As to claim 3, Filos further discloses wherein the operations comprise: providing a specific audio signal to each speaker of a set of speakers to cause a coordinated audio emission from each speaker in the set of speakers to render an audio object in a defined audio object location in the environment based on an audio heatmap (see pg. 5, ¶ 0052 - ¶ 0054; pg. 6, ¶ 0059, ¶ 0065; pg. 7, ¶ 0071 - ¶ 0072; pg. 8, ¶ 0076 - ¶ 0078).  
As to claim 5, Filos further discloses wherein the operations comprise identifying at least one of: at least one region of low sound density in a relative sound density gradient; or at least 
As to claim 6, Filos further discloses wherein the operations comprise determining a change in the speaker arrangement of at least one speaker in order to: increase sound density in at least one low sound density region; decrease sound density in at least one high sound density region; or decrease variance of sound density of the heatmap (see pg. 7, ¶ 0071).  
As to claim 10, Filos further discloses wherein the operations comprise normalizing the at least one specific audio signal to at least one normalized audio signal for each speaker of the speaker set, wherein the normalized audio signal causes the speaker set to render the audio object consistently and smoothly without volume spikes or dropout (see pg. 5, ¶ 0046). 
As to claim 11, Filos discloses one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations (see pg. 1, ¶ 0010; pg. 2, ¶ 0026), the operations comprising: obtaining speaker arrangement data defining a speaker arrangement of a plurality of speakers in an environment (speaker information 13, see pg. 5, ¶ 0047), wherein the speaker arrangement data includes location and orientation data for each speaker (standard speaker configurations with speaker location and orientation data, see pg. 1, ¶ 0017; pg. 5, ¶ 0047); obtaining speaker acoustic properties of each speaker in the speaker arrangement (frequency characteristics of speakers, see pg. 1, ¶ 0004, pg. 5, ¶ 0052, ¶ 0055); determining an audio emission profile for each speaker based on the speaker acoustic properties and orientation; determining a coordinated sound emission profile for at least the plurality of speakers; and generating an audio heatmap that represents the coordinated sound emission profile in the environment with the plurality of speakers (see pg. 6, ¶ 0059, ¶ 0063 - ¶ 0065).  
claim 12, Filos further discloses wherein the operations comprise operating an audio signal generator that is operably coupled with each speaker of the plurality of speakers so as to perform the following: analyzing the audio heatmap based on input audio data in view of the speaker arrangement in the environment to determine the specific audio signals for each speaker in the speaker set to render an audio object in a defined audio object location (see pg. 4, ¶ 0045; pg. 5, ¶ 0052 - ¶ 0054; pg. 6, ¶ 0059, ¶ 0065; pg. 7, ¶ 0071 - ¶ 0072; pg. 8, ¶ 0076 - ¶ 0078).  
As to claim 13, Filos further discloses wherein the operations comprise operating an audio signal generator that is operably coupled with each speaker of the plurality of speakers so as to perform the following: providing a specific audio signal to each speaker of a set of speakers to cause a coordinated audio emission from each speaker in the set of speakers to render an audio object in a defined audio object location in the environment based on an audio heatmap (see pg. 5, ¶ 0052 - ¶ 0054; pg. 6, ¶ 0059, ¶ 0065; pg. 7, ¶ 0071 - ¶ 0072; pg. 8, ¶ 0076 - ¶ 0078). 
As to claim 16, Filos further discloses wherein the operations comprise determining a change in the speaker arrangement of at least one speaker in order to: increase sound density in at least one low sound density region; decrease sound density in at least one high sound density region; or decrease variance of sound density of the heatmap (see pg. 7, ¶ 0071).  
As to claim 20, Filos further discloses wherein the operations comprise normalizing the at least one specific audio signal to at least one normalized audio signal for each speaker of the speaker set, wherein the normalized audio signal causes the speaker set to render the audio object consistently and smoothly without volume spikes or dropout (see pg. 5, ¶ 0046).

Allowable Subject Matter
31.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further pending the filing of a terminal disclaimer to overcome the double patenting rejection set forth in this Office action.

32.	Claims 8-9 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and further pending the filing of a terminal disclaimer to overcome the double patenting rejection set forth in this Office action.

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652